DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  The word being is misspelled.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a heating unit, a rotating body in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heat unit" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over prior art this limitation is interpreted as the heating unit of claim 1.
Claim 6 recites the limitation "the heat unit" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over prior art this limitation is interpreted as the heating unit of claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 2003/0044204 to Lee (herein forward Lee ’204).
Lee ’204 teaches:
(claim 1)	A heating device (fusing device 100, Fig.3) comprising: 
a heating unit (110) comprising a contact portion having a first surface (111), the heating unit heats a member to be heated (150) having a second surface (including toner image 151), which is transported, as a result of the contact portion of the heating unit being in contact with the member to be heated; 
a heat pipe (114) that is disposed on a portion of the heating unit different from the contact portion in such a manner as to extend in a widthwise direction crossing a transport direction of the member to be heated and that includes a crimped portion (114a) formed at a first (left) end of the heat pipe; 
a rotating body (190), comprising a third surface, that rotates in such a manner as to press the member to be heated against the contact portion of the heating unit; and 
a power input unit (130), comprising a gear (131) that is disposed on a second (right) end side of the heat pipe and that inputs a rotational force at least to the rotating body;
wherein the heat pipe includes a second (right) end opposite to the first end, and the crimped portion has a thickness smaller than the second end (at least portions of end 114a have a thickness smaller than portions of end 114b, given their slanted shape), wherein the second end of the heat pipe is not provided with the crimped portion (end 114a is inherently not provided on the right end of the tube),
wherein the gear of the power input unit is disposed on the second end side of the heat pipe opposite to the first end of the heat pipe where the crimped portion is formed (FIG. 4).
(claim 2)	The heating device according to Claim 1, further comprising: a power-supply connection unit (200) that is disposed on the first end side of the heat pipe and that is connected to a wiring line (116) through which power is supplied to the heating unit, wherein the crimped portion is provided with a hygroscopic member (end cap 120 formed of nylon) disposed in such a manner as to be in contact with or close to the crimped portion.
(claim 4)	An apparatus (image forming apparatus) using a member to be heated comprising: a transport unit, comprising a transport path, that transports a member to be heated (150); and a heating device (100) that heats the member to be heated, which is transported by the transport unit, wherein the heating device is formed of the heating device according to Claim 1 [0036].
(claim 6)	The heating device according to Claim 1, wherein the heating unit further comprises: a contact holder (120), configured to hold the heating unit; and a support (e.g. 200), being attached to the contact holder, wherein the contact holder includes an accommodating recess in which at least one attachment groove (125) is provided (see FIG. 5A), the heat pipe is disposed in the attachment groove, and the accommodating recess is configured to accommodate the heating unit such that a rear surface of the heating unit keeps pressing the heat pipe [0047].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0044204 to Lee, as applied to claim 2 above, and further in view of US 2010/0303527 to Mitsuoka.
	Regarding claim 3, Lee ’204 teaches wherein the heating unit (100) heats the member to be heated (150) that passes through the heating unit (FIG.3), and wherein the power-supply connection unit (200) is disposed at a position that corresponds to an end of the heating unit (FIG.4).  
Lee ’204 remains silent about the direction of conveyance of the sheet (i.e. member to be heated) passing the fusing device (i.e. heating unit) and, therefore, does not explicitly teach “from a lower side  to an upper side” as claimed.
Mitsuoka teaches an image forming apparatus (100) comprising a fixing device (15) including heat pipes (2102, 2104) and wherein a paper sheet (32) passes a fixing device (15) in a substantially vertical direction along a paper conveyance path (21) (Fig.1).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Lee ’204 such that the member to be heated passes through the heating unit from a lower side to an upper side, as suggested by Mitsuoka, as well-known configuration for an electrophotographic image forming apparatus capable of double-sided printing.  With this configuration (which can be depicted by clockwise rotation of Figs.3 & 4) the power-supply connection unit is disposed at a position that corresponds to an end of the heating unit, the end being located on the upper side.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicants argue that Lee’204 fails to teach “wherein the second end of the heat pipe is not provided with the crimped portion”.  Without conceding to Applicant’s arguments, the Examiner asserts that the claimed “crimped portion formed at a first end of the heat pipe” has been compared to the end 114a formed at the left end and is therefore inherently not provided at the second end of the tube.

Allowable Subject Matter
Claim 5 is allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852